Citation Nr: 0734155	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  06-13 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for aid and attendance or being housebound. 

2.  Entitlement to financial assistance in acquiring 
specially adapted housing or a special home adaptation grant.  

3.  Entitlement to financial assistance in obtaining an 
automobile with adaptive equipment or adaptive equipment 
only.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1972 to August 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Reno, Nevada, Regional Office (RO).   A 
hearing was held at the RO before the undersigned Acting 
Veterans Law Judge in May 2005.  Another hearing was held 
before one of the undersigned Veterans Law Judges in May 
2007.

The Board notes that the veteran also has claims for service 
connection for disorders of the back and left knee and a 
claim for an increased rating for a right wrist disorder 
which are addressed is a separate decision which is being 
issued concurrently.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are 
residuals of a right index finger metacarpal fracture and 
volar plate disruption of the right thumb status post 
surgical correction with arthritis affecting the right 
(dominant) hand, rated as 60 percent disabling; right wrist 
tendonitis rated as 10 percent disabling; and a scar, palmar 
thenar eminence, right thumb, rated as 10 percent disabling.

2.  The veteran's service-connected disabilities have not 
resulted in (a) the loss or loss of use of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; (b) blindness in 
both eyes, having only 


light perception, plus the anatomical loss or loss of use of 
one lower extremity; (c) loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair; or (d) loss or loss of use 
of one lower extremity together with the loss or loss of use 
of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.

3.  The veteran's service-connected disabilities do not 
prevent him from caring for his daily personal needs, and do 
not render him unable to protect himself from the hazards of 
daily living.

4.  The veteran is not substantially confined to his house or 
immediate premises as a result of his service-connected 
disability.

5.  The veteran is not entitled to compensation for a 
permanent and total disability which is due to blindness in 
both eyes with 5/200 visual acuity or less, or includes the 
anatomical loss or loss of use of both hands.

6.  The veteran's service-connected disabilities have not 
resulted in loss or permanent loss of use of one or both 
feet; loss or permanent loss of use of one or both hands; 
permanent impairment of vision of both eyes with central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses, or a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of visual field subtends an angular distance no 
greater than 20° in the better eye.  

7.  The service-connected disorders also have not resulted in 
ankylosis of one or both knees or one or both hips.




CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation based on 
the need for regular aid and attendance or on account of 
being housebound are not met.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.350, 3.351, 3.352, 4.14 (2007).

2.  The criteria for entitlement to specially adapted housing 
assistance or a special home adaptation grant are not met.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2007).

3.  The criteria for entitlement to a certificate of 
eligibility for assistance in acquiring an automobile or 
other conveyance with adaptive equipment, or for adaptive 
equipment only, are not met.  38 C.F.R. §§ 3.808, 4.14, 
17.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
communications, such as a letter from the RO dated in May 
2004 provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, the letter adequately told the veteran 
to submit any additional evidence that he had in his 
possession.  The veteran was also advised in March 2006 and 
March 2007 regarding effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded multiple VA examinations.  His VA and 
private treatment records have been obtained.  Records have 
also been obtained from the Social Security Administration.  
The Board does not know of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

I. Entitlement To Special Monthly Compensation Based On The
 Need For Aid And Attendance Or Being Housebound.  

The veteran contends that he is entitled to special monthly 
compensation based on the need for regular aid and attendance 
or on account of being housebound.  He asserts that his 
disability confines him to his home, and that he is in need 
of the assistance of another person.

Increased compensation is payable to a claimant who has a 
need for regular aid and attendance.  See 38 C.F.R. 
§ 3.350(h).  The following factors will be accorded 
consideration in determining the need for regular aid and 
attendance: inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its 


essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
See 38 C.F.R. § 3.352.

Special monthly compensation is also warranted where the 
veteran has a single service-connected disability rated as 
100 percent, and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
The latter requirement is met when the veteran is 
substantially confined as a direct result of service-
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities will continue throughout his or 
her lifetime.  See 38 C.F.R. § 3.350(i).

The veteran's service-connected disabilities are residuals of 
a right index finger metacarpal fracture and volar plate 
disruption of the right thumb status post surgical correction 
with arthritis affecting the right (dominant) hand, rated as 
60 percent disabling; right wrist tendonitis rated as 10 
percent disabling; and a scar, palmar thenar eminence, right 
thumb, rated as 10 percent disabling.  After considering all 
pertinent evidence the Board finds that the evidence is 
against the claim for special monthly compensation based on a 
need for aid and attendance.

The Board has considered testimony given by the veteran 
during hearings held before the undersigned Veterans Law 
Judges in May 2005 and May 2007.  During the hearing held in 
May 2005, the veteran testified that his service-connected 
right hand and wrist disabilities required him to wear braces 
which interfered with his activities of daily living.  He 
stated that the VA clinic had requested a wheelchair on his 
behalf because the nature of his service-connected right 
wrist disorder prevented him from using crutches.  The 
veteran reported that he had completely lost mobility in his 
service-connected right wrist, which was his dominant upper 
extremity.  The veteran stated that he also had to wear other 
braces on his elbows and knees, and that he required a 
caregiver to help him put on the braces.  He also stated that 
after he had put on his wrist brace, he was unable to dress 
himself.  He further stated that he needed someone to prepare 
his meals.  The veteran presented similar testimony at the 
hearing held in May 2007.  

The Board notes that there is a great deal of overlap with 
respect to the evidence pertaining to all of the issues 
addressed in the present decision.  Therefore, the Board will 
summarize the evidence relevant to all three issues in this 
section.  

The relevant evidence includes a decision from the Social 
Security Administration dated in March 2001, reflecting that 
the veteran was found to be disabled based on multiple joint 
arthritis, severe degenerative bone and joint disease in the 
shoulders, neck, hands, and low back, severe chondromalacia 
in both knees, and severe pain in all joints.  This evidence 
shows that the veteran's impairment is primarily attributable 
to the veteran's nonservice-connected disabilities, and that 
the nonservice-connected disabilities were not secondary to 
the service-connected disability.  The use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected evaluation is to be 
avoided.  See 38 C.F.R. § 4.14.  

The report of a home visit conducted in June 2004 by member 
of a VA prosthetics department notes that the veteran lived 
in a townhouse, with an entrance in the back which led into 
the second floor.  It was noted that the veteran had 


competed in martial arts on a regular basis until the mid 
1990's.  The veteran stated that the VA personnel were seeing 
him on a good day, and that on bad days his mobility was more 
severely limited, although he was not able to articulate how 
often he experienced bad days.  There were numerous knee and 
upper extremity braces lying on the floor, and the veteran 
was not wearing any of the braces.  The veteran ambulated 
independently using a cane in the left hand.  He was able to 
both descend and ascend stairs independently, and was able to 
access his bathroom without difficulty.  

The assessment was that while the veteran had significant 
joint surgeries involving both the upper and lower 
extremities, the patient's functional ambulation was good 
with only a cane for support and without using braces.  He 
reportedly was able to access all areas of his town home with 
only minimal difficulty.  It was stated that the veteran did 
not need a stair glide or ramps at the present time.  He 
could safely access his full bathroom, already had a full 
complement of safety devices, and did not need any further 
modifications at the present time.  

The report of an aid and attendance examination conducted by 
the VA in July 2004 reflects that the veteran did not require 
an attendant to report for the examination.  It was noted 
that he was not hospitalized and was not permanently 
bedridden.  He was noted to be ambulatory.  He wore glasses, 
and stated that he was able to manage his benefits payments.  
The examiner stated that the veteran was able to protect 
himself from the daily dangers of his environment.  The 
veteran reportedly had mild lower extremity weakness due to 
arthritis.  The veteran stated that he had a full time 
caregiver to assist him.  He said that he could not shave, 
dress, or button his clothing, could not tie his shoes, due 
to poor strength in his right hand.  He also stated that he 
no longer drove a car.  

On physical examination, he had decreased strength in the 
right hand and wrist.  He was able to feed himself, but 
stated that he was unable to fasten his clothing.  He stated 
that he was unable to bath by himself, shave, or do 
toileting.  On examination of the lower extremities, the 
veteran had functional restrictions due to weakness and 


fatigue secondary to arthritis, but there was no muscle 
atrophy and no contractures.  The veteran stated that on 
ambulation he could walk 200 feet with crutches.  He did not 
need another person or assistance.  He stated that he was 
able to leave his home or immediate premises for doctors' 
appointments.  

The report of a hand examination conducted by the VA in July 
2004 reflects that the veteran reported having ankylosis of 
the right hand, especially the thumb and index finger as 
wells of the right wrist.  During the examination, the 
veteran reportedly could not perform any repetitive motion of 
the right hand.  However, he was observed to carry a 3 pound 
bag that contained a medical folder, and was able to carry a 
cushion that he brought in with him.  It was also noted that 
he could fully grip a crutch with the right hand.  The 
diagnoses were right hand limitation of motion and right 
thumb osteoarthritis.  

More recently, a VA treatment record dated in March 2005 
noted that the veteran had undergone surgery on the left knee 
with a left knee, and reportedly was unable to use crutches 
due to a chronic right wrist injury.  In May 2005, VA health 
care providers concluded that an electric wheelchair was 
appropriate for the veteran for in-home and community 
mobility due to impairments of multiple limbs.  It was stated 
that a car lift was not required as the veteran was not able 
to drive his vehicle and was waiting to replace it with an 
adapted vehicle.   

A home modification evaluation done by Gentiva in July 2005 
indicates that the veteran lived alone but had a personal 
care assistant who assisted him with dressing and applying 
his multiple splints.  The veteran stated that he owned a 
vehicle, but wanted to purchase a van in which to transport 
his wheelchair.  He also reported that he planned to have a 
stair lift installed at some future dated.  It was noted that 
he was currently ambulatory for household distances, but he 
had more difficulty with longer community distances.  He also 
stated that after upcoming planned surgery he would not be 
ambulatory for a period of time.  It was noted that the 
strength in his upper right extremity was limited.  

A VA orthopedic clinic note dated in October 2006 reflects 
that the veteran was in a motorized wheelchair.  It was noted 
that he had recently undergone a nephrectomy for renal 
cancer.  He was evaluated for a possible carpal tunnel 
release surgery.  

The report of a hand examination conducted by the VA in 
December 2006 reflects that the veteran reported having 
continuous residuals of pain, weakness of loss of gripping 
strength in the right hand.  It was noted that the veteran 
arrived in a motorized wheelchair, but was able to transfer 
himself to the examination table.  He had cotton braces on 
his knees and elbows.  The veteran reportedly had a caregiver 
who prepared his meals.  He also reported that he had to have 
help to dress himself, and did no significant housework.  On 
examination, it was noted that the veteran appeared to be in 
good physical condition, with a muscular build.  The examiner 
reported that he helped the veteran take off a left arm 
brace, and then the veteran removed a right elbow brace 
himself.  He was also able to remove stockinettes from the 
right and left arms.  At the end of the examination, the 
veteran was able to redress himself and put the stockinettes 
and the braces on.  On physical examination, the examiner 
again noted that the veteran had a muscular build, and that 
there was no significant atrophy of the interosseous muscles.  
There was no ankylosis of the fingers of the right hand.  The 
veteran was wearing a thumb splint, and his hand and fingers 
were very stiff after it was removed.  Pinch strength was 9 
pounds on the right and 25 on the left on the first test, 9 
pounds on the right and 26 on the left the second time, and 7 
pounds on the right and 24 on the left a third time.  The 
examiner noted that the veteran presented a very complex 
problem, with complicating issues involving service-connected 
and non service-connected injuries.  The examiner noted that 
the veteran was able to use the hand to put braces on, and 
had motor function and gripping strength which was diminished 
but still present.  The examiner noted that the veteran did 
not have complete loss of use of the hand.  

The Board finds that the evidence fails to show that 
veteran's service-connected disability prevents him from 
caring for his daily personal needs, and renders him unable 
to protect himself from the hazards of daily living.  The 
Board also finds that 


the veteran is not substantially confined to his house or 
immediate premises as a result of his service-connected 
disability.  Again, the Board notes that the most recent VA 
examination indicated that the veteran's nonservice-connected 
disabilities cause most of his impairment.  As the service-
connected disabilities affect only a single upper extremity, 
there is no logical basis to find that there exists inability 
of claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  The findings on the VA examinations 
clearly weigh against such conclusions.  Accordingly, the 
Board concludes that the criteria for special monthly 
compensation based on the need for regular aid and attendance 
or on account of being housebound are not met.

II.  Entitlement To Financial Assistance In Acquiring 
Specially Adapted Housing Or A Special Home Adaptation Grant.

The veteran contends that the RO made a mistake by denying 
his claim for specially adapted housing assistance or a home 
adaptation grant.  He states that his disorders severely 
limit him.  He has indicated that the disorders required him 
to use a wheelchair.  He states that the home must be adapted 
to the wheel chair.  He further states that he needed to 
install grab bars and other similar equipment.  

Under 38 C.F.R. § 3.809 a certificate of eligibility for 
assistance in acquiring specially adapted housing under 38 
U.S.C. 2101(a) may be extended to a veteran if the following 
requirements are met:
	(a)	Service. Active military, naval or air service 
after April 20, 1898, is required. Benefits are not 
restricted to veterans with wartime service. 
	(b)	Disability. The disability must have been incurred 
or aggravated as the result of service as indicated in 
paragraph (a) of this section and the veteran must be 
entitled to compensation for permanent and total disability 
due to: 
		(1)	The loss, or loss of use, of both lower 
extremities, such as to 	preclude locomotion without the aid 
of braces, crutches, canes, or a 	wheelchair, or 
		(2)	Blindness in both eyes, having only light 
perception, plus the 		anatomical loss or loss of use 
of one lower extremity, or 
		(3)	The loss or loss of use of one lower extremity 
together with 	residuals of organic disease or injury which 
so affect the functions of balance 	or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
	canes, or a wheelchair. 
		(4)	The loss or loss of use of one lower extremity 
together with the 	loss or loss of use of one upper 
extremity which so affect the functions of 	balance or 
propulsion as to preclude locomotion without the aid of 
braces, 	crutches, canes, or a wheelchair. 

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  See C.F.R. 
§ 3.809(d).  

Under 38 C.F.R. § 3.809a, a certificate of eligibility for 
assistance in acquiring necessary special home adaptations, 
or, on or after October 28, 1986, for assistance in acquiring 
a residence already adapted with necessary special features, 
under 38 U.S.C. 2101(b) may be issued to a veteran who served 
after April 20, 1898, if the following requirements are met:
	(a)	The veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under § 3.809 nor had the veteran previously received 
assistance in acquiring specially adapted housing under 38 
U.S.C. 2101(a).
A veteran who first establishes entitlement under this 
section and who later becomes eligible for a certificate of 
eligibility under § 3.809 may be issued a certificate of 
eligibility under § 3.809.  However, no particular type of 
adaptation, improvement, or structural alteration may be 
provided to a veteran more than once.
	(b)	The veteran is entitled to compensation for 
permanent and total disability which (1) is due to blindness 
in both eyes with 5/200 visual acuity or less, or (2) 
includes the anatomical loss or loss of use of both hands.

The evidence pertaining to the severity of the veteran's 
service-connected disability is summarized above.  After 
considering all of the evidence, the Board finds that the 
veteran's service-connected disability has not resulted in 
(a) the loss or loss of use of both lower extremities, such 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; (b) blindness in both eyes, 
having only light perception, plus the anatomical loss of 
loss of use of one lower extremity (c) loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or (d) loss or loss 
of use of one lower extremity together with the loss or loss 
of use of one upper extremity which so affect the functions 
of balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair.  

Although the medical evidence reflects that the veteran 
sometimes uses a wheelchair, the evidence shows that the 
veteran's need for such an aid is primarily due to 
nonservice-connected factors such as nonservice-connected 
knee disorders which have required surgery.  A right hand and 
wrist disorder in and of itself would not require use of a 
wheelchair.  Thus, loss of use to the degree contemplated by 
the foregoing criteria is not shown by the evidence which is 
currently of record.  Accordingly, the Board concludes that 
the criteria for entitlement to specially adapted housing 
assistance are not met.  

The Board further finds that the veteran is not entitled to 
compensation for a permanent and total disability which is 
due to blindness in both eyes with 5/200 visual acuity or 
less, or includes the anatomical loss or loss of use of both 
hands.  There is no evidence that the veteran suffers from 
any significant vision disorder, and the VA examiner 
indicated that he did not have complete loss of use of his 
right hand, let alone both hands.  Accordingly, the Board 
concludes that the criteria for a special home adaptation 
grant under 38 C.F.R. § 3.809a. are not met

III.  Entitlement To An Automobile With Adaptive Equipment Or 
Adaptive Equipment Only.

The veteran contends that he is entitled to an automobile or 
other conveyance and adaptive equipment based on impairment 
due to his service-connected disabilities.  As noted above, 
in his testimony he has stated that he cannot use crutches 
because of his service-connected wrist disorder, and as a 
result, he must use a wheelchair.  

Claims such as this are governed by the following 
regulations:
§ 3.808   Automobiles or other conveyances; certification.
A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance in an 
amount not exceeding the amount specified in 38 U.S.C. 3902 
(including all State, local, and other taxes where such are 
applicable and included in the purchase price) and of basic 
entitlement to necessary adaptive equipment will be made 
where the claimant meets the requirements of paragraphs (a), 
(b) and (c) of this section.
(a) Service. The claimant must have had active military, 
naval or air service.
(b) Disability. (1) One of the following must exist and be 
the result of injury or disease incurred or aggravated 
during active military, naval or air service; 
(i) Loss or permanent loss of use of one or both feet; 
(ii) Loss or permanent loss of use of one or both hands; 
(iii) Permanent impairment of vision of both eyes: Central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses, or central visual acuity of more than 
20/200 if there is a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of visual field subtends an angular distance no 
greater than 20° in the better eye. 
(iv) For adaptive equipment eligibility only, ankylosis of 
one or both knees or one or both hips.
(Authority: 38 U.S.C. 3902) 
(2) Veterans not serving on active duty must be entitled to 
compensation for the disability. As to any claimant the 
disability must be service connected in accordance with 
usual criteria. (See §§3.1 (m) and (n), 3.301-3.310.) 
(c) Claim for conveyance and certification for adaptive 
equipment. A specific application for financial assistance 
in purchasing a conveyance is required which must contain a 
certification by the claimant that the conveyance will be 
operated only by persons properly licensed. The application 
will also be considered as an application for the adaptive 
equipment to insure that the claimant will be able to 
operate the conveyance in a manner consistent with safety 
and to satisfy the applicable standards of licensure of the 
proper licensing authorities. Simultaneously with the 
certification provided pursuant to the introductory text of 
this section, a claimant for financial assistance in the 
purchase of an automobile will be furnished a certificate of 
eligibility for financial assistance in the purchase of such 
adaptive equipment as may be appropriate to the claimant's 
losses unless the need for such equipment is contraindicated 
by a physical or legal inability to operate the vehicle. 
There is no time limitation in which to apply. An 
application by a claimant on active duty will be deemed to 
have been filed with VA on the date it is shown to have been 
placed in the hands of military authority for transmittal.
(Authority: 38 U.S.C. 3902) 
(d) Additional eligibility criteria for adaptive equipment. 
Claimants for adaptive equipment must also satisfy the 
additional eligibility criteria of §§17.156, 17.157, and 
17.158 of this chapter.
(Authority: 38 U.S.C. 3902) 
(e) Definition. The term adaptive equipment means generally, 
that equipment which must be part of or added to a 
conveyance manufactured for sale to the general public to 
make it safe for use by the claimant and to assist him or 
her in meeting the applicable standards of licensure of the 
proper licensing authority. 
(1) With regard to automobiles and similar vehicles the term 
includes a basic automatic transmission as to a claimant who 
has lost or lost the use of a limb. In addition, the term 
includes, but is not limited to, power steering, power 
brakes, power window lifts and power seats. The term also 
includes air-conditioning equipment when such equipment is 
necessary to the health and safety of the veteran and to the 
safety of others, and special equipment necessary to assist 
the eligible person into or out of the automobile or other 
conveyance, regardless of whether the 


automobile or other conveyance is to be operated by the 
eligible person or is to be operated for such person by 
another person; and any modification of the interior space 
of the automobile or other conveyance if needed because of 
the physical condition of such person in order for such 
person to enter or operate the vehicle. 
(2) With regard to automobiles and similar vehicles the term 
includes such items of equipment as the Chief Medical 
Director may, by directive, specify as ordinarily necessary 
for any of the classes of losses specified in paragraph (b) 
of this section and for any combination of such losses. Such 
specifications of equipment may include a limit on the 
financial assistance to be provided based on judgment and 
experience. 
(3) The term also includes other equipment which the Chief 
Medical Director or designee may deem necessary in an 
individual case. 

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance. The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump prosthesis. 38 C.F.R. §§ 3.350(a)(2)(i), 4.63

§ 17.156   Eligibility for automobile adaptive equipment.
Automobile adaptive equipment may be authorized if the Under 
Secretary for Health or designee determines that such 
equipment is deemed necessary to insure that the eligible 
person will be able to operate the automobile or other 
conveyance in a manner consistent with such person's safety 
and so as to satisfy the applicable standards of licensure 
established by the State of such person's residency or other 
proper licensing authority. 
(a) Persons eligible for adaptive equipment are: 
(1) Veterans who are entitled to receive compensation for 
the loss or permanent loss of use of one or both feet; or 
the loss or permanent loss of use of one or both hands; or 
ankylosis of one or both knees, or one of both hips if the 
disability is the result of injury incurred or disease 
contracted in or aggravated by active military, naval or air 
service. 
(2) Members of the Armed Forces serving on active duty who 
are suffering from any disability described in paragraph 
(a)(1) of this section incurred or contracted during or 
aggravated by active military service are eligible to 
receive automobile adaptive equipment. 
(b) Payment or reimbursement of reasonable costs for the 
repair, replacement, or reinstallation of adaptive equipment 
deemed necessary for the operation of the automobile may be 
authorized by the Under Secretary for Health or designee.

During the hearing held in May 2005, the veteran testified 
that his service connected wrist disorder interfered with 
driving because he could not use his emergency brake or gear 
shifter.  He further stated that he could not control 
switches.  He stated that as a result, he was not able to 
drive.  

The evidence pertaining to the veteran's service-connected 
disabilities is summarized above.  After reviewing all 
relevant evidence, the Board finds that the veteran's 
contention that his service-connected disabilities cause 
impairment which warrants benefits such as an automobile or 
adaptive equipment is not supported by the evidence.  The 
preponderance of the evidence reflects that the veteran's 
service-connected disabilities of the right hand and wrist 
have not resulted in loss or permanent loss of use of one or 
both feet; loss or permanent loss of use of one or both 
hands; permanent impairment of vision of both eyes with 
central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20° in the better eye.  

The Board finds that although there is substantial impairment 
of use of the right hand, the objective examination findings 
such as those found on the most recent VA examination 
demonstrate that the veteran continues to retain some motion 
and strength in the hand.  The VA examiner specifically 
stated that the veteran did not have complete loss of use of 
the hand.  The evidence does not demonstrate that the 
impairment is so severe that the veteran would be equally 
well served by an amputation stump with a prosthesis.  The 
disorders also have not resulted in 


ankylosis of one or both knees or one or both hips.  As noted 
above, the veteran's knee disorders are not service-
connected.  The medical evidence which is of record does not 
contain any indication that ankylosis has ever been 
diagnosed.  Accordingly, the Board concludes that the 
criteria for entitlement to an automobile or other conveyance 
and adaptive equipment, or for adaptive equipment only, are 
not met.


ORDER

1.  Special monthly compensation based on the need for aid 
and attendance or being housebound is denied. 

2.  Financial assistance in acquiring specially adapted 
housing or a special home adaptation grant is denied.  

3.  An automobile with adaptive equipment or adaptive 
equipment only is denied.



			
	D. J. DRUCKER	STEVEN L. COHN
	       Acting Veterans Law Judge                                  
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


